UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4264


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL DEJESUS URIOSTEGUI,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00175-JAB-2)


Submitted:   July 19, 2010                 Decided:   July 29, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, Winston-Salem, North Carolina, for
Appellant.   Randall Stuart Galyon, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel DeJesus Uriostegui timely appeals the 180-month

sentence    imposed    following       his     guilty     plea        to       one    count    of

conspiracy to distribute cocaine hydrochloride, in violation of

21 U.S.C. § 846 (2006), and one count of possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A)(i) (2006).                  Uriostegui’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting    that    there    are    no    meritorious           grounds        for     appeal.

Uriostegui has not filed a pro se brief, though he was informed

of his right to do so.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                   This court

requires    that    counsel       inform   Uriostegui,           in   writing,          of    his

right to petition the Supreme Court of the United States for

further    review.      If    Uriostegui       requests          that      a    petition       be

filed,    but    counsel     believes      that    such      a    petition            would    be

frivolous, counsel may move in this court for leave to withdraw

from representation.          Counsel’s motion must state that a copy

thereof    was     served    on    Uriostegui.          We       dispense            with    oral

argument because the facts and legal conclusions are adequately




                                           2
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  3